Shepley, C. J.,
orally.—The transaction with Dodge was verbal, unexecuted, and without any consideration. So the thing stood when Chapin took. The ash passed to him as a part of the realty. Neither Bell and Healy, or Chamberlin, at that late day, had any right to sever it. The giving of the note by Dodge and the bill of sale to him, were subsequent to Chapin’s purchase. No rights accrued therefrom. By the deed from Chapin, the whole title passed to the plaintiff. The conversation, had, when plaintiff purchased, was quite too *169loose to show the plaintiff’s consent that Dodge, or any one tinder him, should take the ash. Defendant defaulted.
Rowe, for plaintiff.